Citation Nr: 0926179	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right elbow 
disability.

2.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO denied the Veteran's 
request to reopen his previously denied claim for service 
connection for a right elbow disability as the Veteran had 
not submitted new and material evidence.  Regardless of the 
RO's actions, the Board must initially determine whether new 
and material evidence has been submitted, before considering 
the merits of the claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

The issue of entitlement to service connection for a right 
elbow disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied the 
Veteran's claim for service connection for a right elbow 
disability as there was no evidence of a right elbow 
disability.  Although the Veteran was notified of the rating 
decision, he did not appeal.

2.  Evidence received since the December 2004 RO rating 
decision includes information that was not previously 
considered and which establishes a fact necessary to 
substantiate the claim, the absence of which was the basis of 
the previous denial.


CONCLUSIONS OF LAW

1.  The RO's December 2004 rating decision that denied the 
claim for service connection for a right elbow disability is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2008).

2.  The evidence received since that December 2004 rating 
decision is new and material and, therefore, sufficient to 
reopen the claim for service connection for a right elbow 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, in view of the Board's favorable decision in 
reopening the Veteran's claim for service connection for a 
right elbow disability, further assistance is unnecessary to 
aid the Veteran in substantiating the petition to reopen.  
Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the Veteran's claim for service connection for 
a right elbow disability in December 2004 because there was 
no evidence of a right elbow disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although notified of 
the RO's decision, the Veteran did not appeal and the RO's 
December 2004 decision is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.1103.

The following evidence was received since the December 2004 
denial: an October 2004 VA primary care note; an October 2004 
VA radiology report; and a March 2006 VA primary care note.  
As this additional evidence shows that the Veteran has been 
diagnosed as having a right elbow disability, the evidence is 
new and material and the Veteran's claim is reopened.


ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for a right elbow 
disability is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

The Veteran testified during the May 2009 hearing that he 
received treatment at the Fort Lee Hospital in Fort Lee, 
Virginia during the summer of 1980 for his right elbow 
injury.  As no attempt has been made to obtain the Veteran's 
medical records from the Fort Lee Hospital, a remand is 
necessary to attempt to obtain these records.  38 U.S.C.A. 
§ 5103A(c)(1) (West 2002); Hyatt v. Nicholson, 22 Vet. App. 
211 (2007).

The Veteran's VA medical records indicate that he has been 
diagnosed with a right elbow disability, as evidenced by the 
October 2004 VA X-ray report and the March 2006 VA primary 
care note.  The Veteran testified during the May 2009 hearing 
that while in service he fell while riding a bicycle and 
injured his right elbow.  He further testified that he has 
experienced right elbow pain since the time of his in service 
injury.  The Veteran's September 1980 separation examination 
noted abnormal upper extremities and explained that abrasions 
were found on the Veteran's right elbow.  The October 2004 VA 
primary care note indicates that the Veteran reported right 
elbow pain that he first experienced in service after a fall 
from a bicycle.  Examination revealed right elbow scars from 
a fall and right elbow status post trauma.  Given this 
evidence and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran's right elbow disability 
may be associated with his service. 

As there is evidence of a current right elbow disability, an 
in-service right elbow injury, and testimony as to continuity 
of symptomatology indicating the Veteran's right elbow 
disability may be related to the in-service injury, VA's duty 
to obtain an examination as to the nature and etiology of the 
Veteran's right elbow disability is triggered.  Such an 
examination is needed to obtain a competent medical opinion 
as to the relationship of the right elbow disability to 
service.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Fort Lee Hospital and 
request all medical records associated 
with the Veteran's treatment. Any records 
received should be associated with the 
claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current right elbow 
disability.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.  
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current right elbow disability is related 
to the Veteran's service.  The examiner 
must provide a rationale for each 
opinion.

The examiner is advised that the Veteran 
is competent to report his symptoms; and 
such reports must be considered in 
formulating any opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


